Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bernard P. Tomsa (Reg # 60,121) on April 26, 2022.
The application has been amended as follows: in claim 19, line 8, the phrase “ different vehicle systems” after vehicle delete the word “systems” and insert the word - - system- - .
In claim 19, line 10, the phrase “current vehicle systems” after vehicle, delete “systems” and insert - - system- -.
In claim 20, line 1, delete the number “20” after the word claim and insert the number - - 19- -.
In claim 20, line 3 delete the word “systems” and insert the word - - system- - .

				      REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose a system comprising: a memory storing a shared pool of user defined vehicle settings packages; and a processor configured to determine, from the shared pool, one or more settings packages meeting a search request; for each determined settings package, determine compatibility of the determined settings package with configurable systems of a vehicle associated with the search request; present a selectable list of determined settings packages that are also determined to have a predefined minimum level of compatibility with the vehicle; receive selection of a settings package from the selectable list; and download the selected settings package to the vehicle, responsive to selection of the selected settings package from the selectable list. 
Nor does the prior art disclose a system comprising: a memory storing a shared package pool of user defined vehicle settings packages; and a processor configured to receive a settings package, defining a plurality of vehicle state settings, for provision to the shared package pool accessible by a plurality of users; compare state settings of the settings package to predefined manufacturer constraints, to determine whether settings are outside the manufacturer constraints; and add the settings package to the shared package pool for access by the plurality of users, responsive to the state settings not being outside manufacturer constraints.  
Nor does the prior art disclose a method comprising receiving a request for download of a predefined vehicle state setting package, the request including a vehicle identifier for a vehicle to which the package is to be installed; determining which state settings of the state setting package do not apply to a current vehicle system of the vehicle, but which can be converted to apply to a different vehicle system of the vehicle; converting the state settings that can be converted to apply to the different vehicle system; and downloading the setting package to the vehicle, including any converted state settings replacing the state settings determined not to apply to the current vehicle system.  These limitations in combination are neither taught nor obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954. The examiner can normally be reached Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661